Order, entered on October 20, 1964, providing for the support of respondent’s three children unanimously modified on the facts to provide for support of each child at the rate of $200 per month, on condition that such child attend a private school, and, as so modified, affirmed, without costs to either party. Petitioner’s counsel is awarded a counsel fee of $350. The order of the Family Court directed support in the sum of $150 per month for each child. We believe this sum to be inadequate both on the basis of defendant’s ability to pay and the prior standard of living of the parties. The children had attended private schools. Petitioner states that she desires to have them continue to do so. The award is increased by $50 per month per child to take care primarily of this expense. Should petitioner fail to maintain any child in a private school, the award and the payments thereunder may be reduced pro rata accordingly. Concur — Rabin, J. P., Valente, McNally, Eager and Steuer, JJ.